Title: 17th.
From: Adams, John Quincy
To: 


       Breakfasted and dined with Mr. Andrews, in company with Mr. Thomson, who is studying law, with Mr. Parsons.
       Mr. and Mrs. Shaw were at our chamber this afternoon, and lodge in town to-night. Very busy all the afternoon and evening, till Mid-night, in preparing for Commencement. At about 7 o’clock Blake arrived here with Burge, after riding 90 miles in 22 hours: this success affords me inexpressible pleasure; the satisfaction I feel, in having been instrumental to save a worthy and unfortunate class-mate from losing a degree, would be sufficient to compensate for thrice the trouble and expence I have been at, in this case: happy should I be, if I were in a situation to relieve several other class-mates who are so much indebted that they have not the least prospect of paying their bills: four or five, I fear will fail.
      